Title: To George Washington from Sivetau de Lepinay, 8 September 1783
From: Lepinay, Sivetau de
To: Washington, George


                  
                     Sir
                     at Mr Greenhough Mercht Phila. 8 Septr 1783
                  
                  I with pleasure took charge of sundry papers committed to my care by a Magistrate whose Name and talents are well known at St Domingo, in the Government of Port au Prince, I did propose to have the honor to deliver them myself but understanding that Congress made their Residence at Prince town—I thought I could not better answer the views of my employer than in transmitting them by the Post—I beg you to approve this step and to be persuaded of the Zeal with which I shall receive your answer if you shall judge proper to require any further explanation from my friend on the subject which he communicates to you as the friend of the United States of America.  I have the honor to be 
                  
                     Siveteau de Lepinay
                  
               